Mr. Presiding Justice Holdom delivered the opinion of the court. Abstract of the Decision. 1. Criminal law, § 373a* — when motion to vacate judgment is properly denied. A motion to vacate a judgment in a criminal case is properly denied, in the exercise of the discretion of the trial court, where the affidavits in support of the motion do not present any facts excusing defendant from interposing as a defense at the time of his trial the matters disclosed in the affidavits. 2. Criminal law — when claim that defendant was denied right of representation by counsel is untenable. A claim on appeal in a criminal case that defendant was denied his statutory right of representation by counsel on his trial is untenable, where the record recites that he was represented by counsel at the time of trial. 3. Criminal law — what is sufficient finding by court of guilty of offense charged. In a criminal case a finding by the court that defendant was guilty “in manner and form as charged in the information herein” is sufficient as a finding that defendant is guilty of the offense charged.